PER CURIAM: *
Gerald Neal Babineaux, Louisiana prisoner # 222961, appeals the dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), as frivolous and for failure to state a claim on which relief could be granted. The district court did not err in dismissing the complaint, as Babineaux’s claim that he has been denied access to the courts lacked an arguable basis in law or contained insufficient factual matter to state a plausible claim for relief. See Ashcroft v. Iqbal, 566 U.S. 662, 678-79, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). Accordingly, the judgment is AFFIRMED, Babineaux’s *491motions relative to discovery are DENIED.
The dismissal of Babineaux’s Section 1983 complaint as frivolous and for failure to state a claim on which relief may be' granted counts as a strike under Section 1915(g). See § 1915(g); Coleman v. Tollefson, — U.S. -, 135 S.Ct. 1759, 1763-64, 191 L.Ed.2d 803 (2015); Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Babineaux is WARNED that if he accumulates three strikes, he will not be allowed to proceed in forma pauperis in any civil action or appeal filed while he is incarcerated or detained in any facility unless he is under imminent danger of serious physical injury. See § 1915(g).

 Pursuant to 5th Cir, R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.